Title: To George Washington from Edward Newenham, 7 June 1793
From: Newenham, Edward
To: Washington, George



Dear Sir
Dublin [Ireland] 7th June 1793

I fear our Letters have lateraly been capturd, or lost, as I have not had the Honour of a Letter from you these 3 months; I sent you all our Irish Papers by the Eliza (bound to New york) from the 8th of March to the 22d of may, which I hope you recived, as I collected them with the greatest Care, that you Should Know Every opinion, reports & Circumstances of the Present war.
your Excellency Knows my Zeal for real & Constitutional Liberty; it is a Principle derived from my Ancestors & which will attend my last moments; I was a warm & Zealous Advocate for the First Revolution in France, nay I was for a Monarchy in the most Limit’d Manner, but I was convinced, that Such a Kingdom, as France could never form itself into a Republic calculated for the General Happiness of the Whole—25 millions of People could never Exist in a Government in the form of a Republic, wherein the ancient Nobles would for Ever bear a Sway, & become a solid Conclave of Tyrants; 25 millions would never agree in one General Fœderal Union; they would not follow the Glorious, wise, Consistant, & Equitably regulated System of the United States of North America; The People would be oppressed—a Few would Govern—and never Ending Dissentions would be their Lot—

the Habits, The Temper, the Very Climate of France render that Country inimical to a Republic—but if it was devided into about 24 Republics, As America or Switzerland are, & all under one General Congress, then it might form a Fœderal Union & be a powerfull Confederacy—In my mind, that Good—that Virteous—that most respected Character, the Marquiss de la Fayette would have formed a System of Government, Equaly happy & advantageous for Governors & Governed, but a set of Men, Enemies to Every Principle of True Liberty, Morality & the permanant happiness of Mankind, combind to destroy that Great & Virteous Man; & Since they did so, they have deserted the Cause, in General, & fled to other Countries—Orleans was the Leader against him—Apparently his Friend—but underhand his Mortal Foe; I would not assert, but I Know it to be a Fact, from some of the Refugies lately come to this Kingdom—for here we have Frenchmen of all Descriptions & Politics, & by comparing the accounts & opinions of Each, we may form an Impartial opinion of the real Facts—my House—Town & Country have been full of them—& I assure you, they were rather Expensive—Money they had not—and their Wardrobe was left in France—Some have gone to Holland, & a few have gone to Ostend.
The Papers, that will arrive by the British mail that takes out my Freind, with this Letter, must Contain most important Intelligence to your Excellency; my Friend is now in London & therefore I cannot send the papers, but I hope he will Carry out the London Papers.
Permit me, now, to recommend to your Excellency, the Bearer of this Letter, Mr James M: Adair Docter of Physick—I & my Family are under Particular Obligations to him, while we were in Switzerland, particularly at Neuchatel—where I Knew him, he was very much Esteemed, & looked upon as an Honest worthy young Man; his Letter, which I have the Honor to Enclose will best Explain the Cause of his Journey & Voyage; your Excellency will pardon, any doubt he Entertains of Justice in your Jurisprudence—it is owing to his want of a Proper Knowledge of American Laws—He goes to try if he has any right to a Property, which he imagines his Wife is Entitled to—Your Protection of him—Provided his Cause is just & honest, will Add to the many favours you have Conferred upon me—but if he appears in the Smallest Degree to impose upon your Excellency, I disown

him—otherwise Lady Newenham is anxious for his Success—as she owes him Gratitude for his attention in Switzerland.
This Kingdom is torn by Dissentions fomented by foreign & Domestic Enemies; the Lower order of the People, have been made the Dupes of Villians; A Militia Law, the most Constitutional Mode of Defence, has been reprobated & opposed by those very Men, who first originated & Called aloud for it—nay, Petitioned Parliament for it—the Main point of opposition is from one Faction against another in the Counties—there could be only one Colonel for Each County, & there were 5 or 6 Competitors in Each County; thus Ambition hurts the General Happiness & Interest—I had a Claim to a Command in the Militia of the County of Dublin—but Government gave it to Lord Mountjoy, my former Colleague in the House of Commons, as he has ten Times my Property in the County—I was not jealous—on the Contrary, I will assist him, if Necessary, in raising the Quota.
Your correspondence has been the Much Envied Pride of my Life—I own & boast of my Early Predilect⟨mutilated⟩ Towards you—I maintained it in the Days of Tryal, & now I have the Happiness to find That in Every Company, Every Class of Mankind, nay Even a female Company who are moderate in Politics, all join in Saying George Washington is, Viz—these are the sentiments of Every Man with whom I converse—these were my Early Sentiments, & with these I shall Close my latest moments—May the Devine Ruler! grant you, Mrs Washington & all you love & Esteem, Every happiness that this Life can afford, & a reward of your Virtues in the Next—Lady Newenham joins in best respects to Mrs Washington—with the warmest heart—she Salutes her—I have the Honor, to be, Dear Sir your Excellencys most Obt & most Hble Sert

Edwd Newenham


Excuse a blott at the Top of this page—it was my Son’s Glass Drinking your health.

